[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff bank has failed to demonstrate that it is entitled to a judgment as a matter of law. Its documentary evidence relates only to its own claims. It has failed to CT Page 2328 demonstrate that the defendants' counterclaim lacks merit.
In plaintiff's reply memorandum, plaintiff asserts that the special defenses and counterclaim are not relevant to this case. The counterclaim is part of this case. The defendant may have improperly injected the counterclaim into this case. The plaintiff, however, did not move to strike the counterclaim. Since a genuine issue of material fact exists as to the issues raised by the counterclaim, the motion for summary judgment must be denied.
The motion for summary judgment is denied.
THIM, JUDGE